In consolidated separation actions, by the husband on the ground of abandonment and by the wife on the ground of cruelty, abandonment and refusal to cohabit, the wife appeals from so much of two orders of the Supreme Court, Dutchess County, both dated February 8, 1962, as, pendente lite: (1) awarded custody of their infant child Jeffrey, to the husband; (2) limited to $25 per week the allowance for the support of the infant Sara-Beth, a child of the wife’s prior marriage adopted by the husband; (3) denied the wife’s application for temporary alimony in each action; and (4) denied counsel fees in her action. Orders, insofar as appealed from, affirmed, without costs (see Goldberg v. Goldberg, 4 A D 2d 884). No opinion. Beldock, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.